                   USDC SDNY
                   DOCUMENT                           U.S. Department of Justice
                   ELECTRONICALLY FILED
                   DOC #:                             United States Attorney
                   DATE FILED: 12/03/2019             Southern District of New York


                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                   November 25, 2019
                              Application Granted. The conference currently scheduled for December 17,
BY ECF                        2019 is canceled. The parties shall file status letters on January 31, 2020;
Honorable Lorna G. Schofield March 31, 2020; and May 29, 2020. The Clerk of the Court is directed to
United States District Judge  terminate the letter motion st docket number 56.
Southern District of New York
40 Foley Square
                              Dated: December 3, 2019
New York, New York 10007
                              New York, New York
       Re:     United States v. Tyler Sykes, No. 16 Cr. 43 (LGS)

Dear Judge Schofield:

        The Government writes with the consent of the defendant Tyler Sykes to request that the
Court adjourn the violation of supervised release hearing scheduled for December 17, 2019 sine
die pending the resolution of new state charges brought by the Manhattan District Attorney’s
Office.

        On November 14, 2019, Sykes was indicted in Manhattan Supreme Court with the
following charges in connection with an alleged incident on March 14, 2019 involving a loaded
firearm: (1) attempted murder in the second degree, in violation of New York Penal Law §§ 110
and 125.25(1); (2) attempted assault in the first degree, in violation of New York Penal Law
§§ 110 and 120.10(1); (3) criminal possession of a weapon in the second degree, in violation of
New York Penal Law § 265.03(3); and criminal possession of a weapon in the second degree, in
violation of New York Penal Law § 265.03(1)(b). The top charge carries a maximum sentence
of up to 25 years’ imprisonment.

        In light of these new state charges, the parties propose that the violation of supervised
release hearing scheduled for December 17, 2019 be adjourned sine die to allow time for the
defendant to face these charges in the state,1 during which time the pending violations of
supervised release would be held in abeyance. Once the state charges have been resolved, the
parties expect to be in better position to discussion a potential resolution of the violations of
supervised release, which carry a maximum sentence of two years’ imprisonment.

1
  Per the defendant’s request, the Government has conferred with the Manhattan District
Attorney’s Office, which will seek to writ the defendant over from federal custody, thereby
allowing the defendant to receive federal credit for any time served prior to the resolution of the
violations of supervised release.
Honorable Lorna G. Schofield
November 25, 2019
Page 2 of 2




        Should the Court adjourn the violation of supervised release hearing sine die pending the
resolution of the state charges, the parties will write the Court as soon as the parties become
aware of a resolution of the state charges so that a status conference or hearing can be promptly
scheduled on the violations of supervised release.


                                                    Respectfully submitted,
                                                    GEOFFREY S. BERMAN
                                                    United States Attorney


                                              By:
                                                    Sagar Ravi
                                                    Assistant United States Attorney
                                                    (212) 637-2195
